Title: To Benjamin Franklin from William R. Boyd, 5 November 1779
From: Boyd, William R.
To: Franklin, Benjamin


 
Right Honorable Sir
Nantz Castle Novr. 5th: 79
I who is Confind here send these few lines to inform you how I came to be Confin’d. On the 18th. Octr. I Desartd from a Merchantman in Loriont call’d the Breton after sarving four months in the said ship. When I came to Nantz I ship’d with Capt. Smith being in hopes to get to my Natural Country. Likewise 4 more came with me from the said Ship and having a Pass the Said four took one of Capt Smith men with them & receiv’d a Guinia Unknown to me and Capt. Smith’s man receiv’d the Guinia in my Name who is Confin’d with me.


Right Honl. Sir
I hope you will look into this affair as I am Innocent of breaking out of Goal or wronging the Congress of their Money As I never saw the Money they receiv’d from the Agent. Likwise have been in America Service for some time likewise was taken along with Capt. Nathl Munro in a Sloop of 10 Guns 10 Swivels and Sufferd on board the sd. Vessel by receiving 3 wounds. Your Petitioner humbly Prayeth you will release him as I am Innocent. From Your most Loyal Subject to Command
Wm. R. Boyd

  
Addressed: the Right Honourable / Benjn. Franklin at Paris / Prime Minister of the 13 United States / of America
Notation: Wm. R Boy’d Nov 5. 79
